Citation Nr: 0117814	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  01-03 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, claimed as post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel







INTRODUCTION

The veteran had active military service from March 1936 to 
April 1947.  

This appeal arises out of a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  A Notice of Disagreement was filed 
later that month and a Statement of the Case was issued in 
February 2001.  The appeal was perfected in March 2001.  In 
due course, the case was forwarded to the Board of Veterans' 
Appeals (Board) in Washington, DC.


REMAND

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of the VA with respect to the duty to assist, and imposed on 
VA certain notification requirements. 

The veteran contends he is entitled to service connection for 
PTSD.  Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD;
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link, or causal nexus, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2000); 
See Cohen v. Brown, 10 Vet. App. 128 (1997).  With regard to 
the second element, 
the validity of the averred stressor, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 1991).  When a veteran is found to have 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See Cohen v. Brown, supra; 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f).

Reviewing the record, the evidence indicates that the veteran 
is a combat veteran for the purposes of establishing his 
stressors.  His military occupational specialties include 
transport quartermaster clerk, ship loading man, and tank 
crewman.  Additionally, the veteran's service records 
document that he engaged in operations against the enemy at 
Guam, Marianas Islands, from July 21, 1944 to August 15, 
1944.  The veteran has averred that during this period he was 
under constant mortar attacks and machine gun fire and that 
he was on a flame-thrower tank that had to deal with burned 
out bunkers, pillboxes, and the smell of charred remains.  
His participation in traumatic events in service is further 
corroborated by his service medical records which indicate 
that after this experience the veteran had complaints of 
facial paralysis (Bell's Palsy), insomnia, weakness, 
increased irritability and restlessness.  He also exhibited 
marked nervous tension since the last campaign.  The veteran 
was considered unfit for duty and evacuated to the United 
States.  
Subsequently he was admitted to the hospital with a diagnosis 
of operational fatigue and was later noted to have most of 
the signs and symptoms of combat fatigue.

While the evidence indicates that the veteran was engaged in 
combat with the enemy and has valid stressors, the question 
of his diagnosis still remains.  After discharge, at an 
August 1971 Social Security Administration examination, the 
veteran was noted to be anxious and depressed.  In September 
1990, the veteran underwent a medical examination to 
determine the need for aid and attendance or housebound 
benefits and anxiety problems were again noted.  In February 
2000, the veteran was assessed by a licensed clinical social 
worker (LCWS).  The veteran reported a long history of 
anxiety since he was in combat during World War II (WWII) in 
Guam (July 21, 1944 to August 15, 1944).  He also reported 
having nightmares related to combat about once per month, 
occasional flashbacks, disruptive sleep, irritability and 
some depressed mood.  The LCWS rendered a diagnosis of PTSD 
chronic.



In November 2000, the veteran and the record were examined by 
a VA psychologist in connection with this claim.  The 
examiner determined that the patient was not reporting 
significant symptoms of PTSD and the examination yielded "no 
diagnosis" under Axis I.  The Global Assessment of 
Functioning Scale (GAF) was 65.  

The status of a disability is a medical determination which 
must be made from the records, without resort to independent 
medical judgment by the Board.  The Board is not permitted to 
reach medical determinations without considering independent 
medical evidence to support its findings, and must cite to 
competent evidence of record to support its conclusions.  See 
Felden v. West, 11 Vet. App. 427, 431 (1998).  

As discussed above, the LCWS assessment and the VA 
psychiatric examination contain conflicting conclusions 
regarding the veteran's mental state.  In light of the fact 
that there exists medical disagreement as to whether or not 
the veteran suffers from PTSD, it is necessary to remand this 
case to the RO in order to clarify the veteran's psychiatric 
condition, if any.  The examination should determine whether 
the veteran has a Diagnostic and Statistical Manual for 
Mental Disorders, 4th Ed. (DSM-IV) diagnosis of PTSD based on 
his reported stressors and a complete review of all the 
evidence in the claims file.  A remand will also give the RO 
the opportunity to ensure that all of the requirements of the 
VCAA have been met.

Although the delay occasioned by this Remand is regrettable, 
under the circumstances described above, this case is being 
returned to the RO for the following:

1.  The veteran should be contacted and 
requested to provide the names and 
addresses of all VA and non-VA health 
care providers where he has received 
psychiatric treatment.  After obtaining 
any appropriate authorization, the RO 
should attempt to obtain and associate 
with the claims folder copies of all 
pertinent treatment reports identified by 
the veteran, which are not currently of 
record.  These should include, but are 
not limited to, outpatient treatment 
records from the Mountain Home, 
Tennessee, VA Medical Center.

2.  The RO must also ensure that all 
notification and development actions 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, have been fully carried out.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A and 5107) are fully complied 
with and satisfied. 

3.  After completion of the above, and 
association of 
any accumulated evidence with the claims 
file, the RO should accord the veteran a 
VA psychiatric examination, by an 
examiner who has not previously examined 
him.  The claims file, with the newly 
obtained evidence, must be forwarded to 
the examiner and reviewed prior to the 
examination.  The RO should notify the 
veteran of the consequences of failing to 
report for the examination.  If the 
veteran is diagnosed with PTSD, the 
examiner should be requested to explain 
the sufficiency of each specific stressor 
relied upon for the diagnosis, the 
symptomatology relied upon for the 
diagnosis, the basis for the conclusion 
that the veteran's symptomatology was 
adequate to support a diagnosis of PTSD, 
and whether there is a causal nexus 
between the veteran's specific claimed in 
service stressor(s) and his current 
symptomatology.  If the veteran is 
diagnosed with a psychiatric disorder 
other than PTSD, the examiner should 
render an opinion as to whether this 
disorder is related to his period of 
active service or events therein.

4.  Upon completion of the above, the RO 
should review the evidence, and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
should be taken.

5.  After all development is complete, 
the RO should review the evidence in its 
entirety, and enter its determination as 
to whether service connection for PTSD is 
warranted.  If the benefit sought 
continues to be denied, the veteran and 
his representative should be provided a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent.  After a reasonable period of 
time in which to respond has been 
provided, the case should be returned to 
the Board for further review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

	
	______________________________
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




